DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed July 28, 2022. Claims 1, 13, and 20 have been amended. Claims 4, 11, 12, 14, and 19 have been canceled. Claims 21-24 have been added. Claims 1-3, 5-10, 13, 15-18, and 20-24 are pending.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed July 28, 2022 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. 
Applicant argues the claimed invention is eligible subject matter by analogizing to Example 37 of the 2019 Subject Matter Eligibility Examples. Applicant argues the claimed comparing a representative location of a cluster of stop events, rather than the locations of the individual stop events themselves against POI data is similar to the analysis of Example 37 which provides determining the amount of use of each icon of a GUI by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time cannot be practically performed in the human mind at least because it requires a processor accessing memory indicative of application usage. 
Applicant additionally argues the claimed invention is analogous to Thales Visionix, Inc. v. United Stated because the claimed using data activities recorded by sensors to determine top venues that are associated with stop events that are inferred from GPS data associated with aggregated user activities is similar to the particular configuration of sensors from Thales. 
Applicant further argues the claimed invention is integrated into a practical application because the claimed invention is directed to improvements in the technical field of comparing different sets of location data by providing an efficient comparison of a large set of location data to a POI data set wherein a set of stop events may be large, e.g. 400+ million, and clustering the stop events into smaller groups dramatically lowers the number of lookups needed to perform the claimed invention. 
Applicant finally argues the recitation of “determining a set of candidate venues including by comparing a cluster location associated with a cluster of a subset of the plurality of stop events to a point of interest (POI) of a POI dataset” amounts to significantly more than the abstract idea because this recitation is not well-understood, routine, or a conventional activity in the field and therefore, indicative of an inventive concept.
Examiner respectfully disagrees. As previously indicated, the claimed invention is not analogous to Example 37 because unlike the present invention there is no practical way to mentally perform the claimed invention of Example 37 because repositioning a GUI cannot occur mentally. Conversely, the claimed invention is directed to identifying top venues based on various collected data. The identification of the top venues can be performed mentally because it is an example of an observation which has been held by the Courts to be abstract. 
As previously indicated, the presently claimed invention is distinguishable from Thales, wherein the Court held the inertial sensors were used in an unconventional way by measuring a gravitational field which also conferred multiple advantages. Conversely, in the present invention, the claimed GPS sensors are used conventionally as they obtain GPS data which is their ordinary use and purpose, and they consequently cannot offer the same advantages as the Court outlined in Thales. For at least these reasons, the claimed invention is distinguishable from Thales.
Lastly, the claimed invention is neither integrated into a practical application nor constitutes an improvement to a technical field because Applicant’s arguments are directed to the abstract idea itself, namely, the observation of identifying top venues in part due to a comparison of obtained data. Improvements directed to the abstract idea itself cannot render an invention eligible (See at least MPEP 2106.05(a)). Examiner respectfully disagrees that comparing different sets of location data by providing an efficient comparison of a large set of location data to a POI data set wherein a set of stop events may be large, e.g. 400+ million, and clustering the stop events into smaller groups dramatically lowers the number of lookups needed to perform the claimed invention is in and of itself a technical field as asserted by Applicant. 
Newly added claims 21- 24 do not render the claimed invention eligible subject matter because the claims are primarily directed to additional mental steps, i.e. judgments/observations based on comparing.
For at least the above, the claims are not eligible subject matter and the previous rejections under 35 U.S.C. 101 are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12, 13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-3, 5-10, 12, 13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5-10, 12, 13, and 15-20 are directed to the abstract idea of obtaining GPS data with generic devices and analyzing that data with generic computer components to identify top venues, as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, i.e. generic computer components, are recited at a high level generality, or are directed to insignificant extra-solution activity, and do not impose meaningful limits on the claimed invention.
Claim 1 recites in relevant part a processor configured to determine a plurality of stop events using location data associated with recorded user activities, determine a set of candidate venues including by comparing a cluster location associated with a cluster of a subset of the plurality of stop evens to a point of interest (POI) of a POI dataset, determine a plurality of top vehicles based in part on the set of candidate venues, match GPS information associated with top venues to GPS information associated with first and second stop events based in part on a predetermined period of time, and determine that user activities belong to a group activity, and a memory coupled to the processor to carry out the instructions necessary for performing the claimed invention. 
The broadest reasonable interpretation of the claimed invention can be performed in the human mind but for the recitation of generic computer components, i.e. a processor and memory, because the broadest reasonable interpretation of the claimed invention is the collection of data, i.e. recorded user activities, and analyzing that data for purposes of evaluation or judgment in order to categorize the data, i.e. sorting the collected data into clusters and comparing the collected data to determine correspondences between user activities and group activities, which a person can reasonably perform. If a claim, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea, specifically, a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components, i.e. a processor and memory, does not constitute an inventive concept. Additionally, collecting various forms of data and presenting the results of determining the top venues as claimed are considered extra-solution activity.
This judicial exception is not integrated into a practical application. The claim recites generic computing components, notably, a processor and memory that are recited at a high-level of generality, that the additional elements cannot be considered more than mere instructions to apply the judicial exception using generic computer components. Additionally, the GPS sensors are used conventionally and do not impose meaningful limits on the claimed invention.
Claims 2, 3, 5-10, 12, and 21-24 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to insignificant additional elements that do not impose meaningful limits on the claim because they are additional forms of analyzing the collected GPS data, i.e. scoring plurality of top venues, determining routes for the top venues, determining attributes for a user, identifying clusters of data, discarding stop events, identifying a centroid, etc., or insignificant post-solution activity like presenting top venues on a map interface.
Independent claims 13 and 20 are rejected under the same rationale as claim 1 because the claim recites nearly identical subject matter.
	Claims 15-19 depend from claim 13 and are rejected under the same rationale as claims 2, 3, 5-10, and 12 above because the claims recite nearly identical subject matter as addressed above.
Therefore, claims 1-3, 5-10, 12, 13, and 15-24 are rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668